Douglas, J.,
concurring in part and dissenting in part. I concur in the syllabus and the well-reasoned discussion of the majority in Part I of the opinion, finding that Landra Guy, pursuant to R.C. 4141.29(D)(2)(a)(ii), is entitled to unemployment compensation benefits. I respectfully dissent from the judgment and discussion of the majority, as found in Part II of the opinion, to remand the cause to the trial court for a determination as to whether R.C. 4141.31(A)(4) permits the payments made to Guy under the voluntary termination plan (“VTP”) to be set off against her unemployment compensation benefits. I feel compelled to dissent because what the majority gives with its left hand in Part I of the opinion, it takes away with its right hand in Part II of the opinion.
With respect to Part II of the opinion, it is questionable, in my mind, *192whether this court has jurisdiction to remand the issue of setoff to the trial court. Ford did not cross-appeal this issue nor did Ford succinctly advance this issue as an assignment of error, pursuant to R.C. 2505.22,2 in either the court of appeals or to this court. Therefore, even though Ford in its second proposition of law before this court asserts that Guy’s benefits must be reduced by the amount of separation pay Guy received from Ford, it is indeed arguable whether the right to setoff pursuant to R.C. 4141.31(A)(4) is properly before us. However, even if it were appropriate to remand this issue to the trial court, I believe R.C. 4141.31(A)(4), by its own terms, clearly is not applicable to the case at bar.
In 1963, R.C. 4141.31 was amended to include subsection (A)(4). See Am. Sub. H.B. No. 222, 130 Ohio Laws 978. R.C. 4141.31(A)(4) provided (and currently provides) that:
“Benefits otherwise payable for any week shall be reduced by the amount of remuneration a claimant receives with respect to such week as follows:
U* * *
“(4) Remuneration in the form of separation or termination pay paid to an employee at the time of his separation from employment[.]” (Emphasis added.)
Literally construed, R.C. 4141.31 (A)(4) only provides for a reduction in weekly unemployment compensation benefits when an employee receives remuneration in the form of separation or termination pay for that week. It is clear that the payments made to Guy by Ford pursuant to the VTP were not remuneration in the form of separation pay or payments for any particular week.
Ford, in an attempt to reduce its work force, created a voluntary termination plan. The plan was specifically designed to entice higher salaried and seniority workers to accept a separation from employment. Ford’s likely objective was to retain workers with a lower salary and seniority which would effectively reduce its payroll. At the time of her separation, Guy was forty-four years old and had been employed by Ford for thirteen years. Upon learning that Ford did not intend to promote her, Guy accepted the terms of the VTP although she was not faced with the possibility of a layoff because of her high seniority. By agreeing to the VTP and accepting the payments thereto, Guy gave up her job with her employer and, consequently, sold her employment rights, her seniority rights, and all reasonably anticipated benefits such as a full retirement pension. It is clear that the payments made to Guy were, in actuality, the purchase and sale of assets (Guy’s rights to employment and benefits), and not severance or termination pay as contemplated by R.C. 4141.31 (A)(4).
Furthermore, R.C. 4141.31(A)(4) is clearly inapplicable because the statute is irreconcilable and cannot be harmonized with R.C. 4141.29(D) (2)(a)(ii). In 1973 (approximately ten years after R.C. 4141.31 was amended by [A] [4]), the General Assembly substantially amended R.C. 4141.29 (D)(2)(a) by adding subsection (ii). See Am. Sub. S.B. No. 52,135 Ohio Laws, Part I, 201, 242-243. Subsection (ii) removes the disqualification for *193unemployment benefits when an employee has accepted a separation from employment under the terms of a labor contract or employer plan because of a lack of work. At the time, the General Assembly took no action to amend R.C. 4141.31(A)(4). Neither statute contains a cross-reference to the other. If R.C. 4141.31(A)(4) is found to provide for setoff, then the statutes are irreconcilable and cannot be harmonized. R.C. 1.52(A) requires that when two statutes are irreconcilable, • the one last enacted must prevail. Thus, R.C. 4141.29(D)(2)(a)(ii)' must prevail over R.C. 4141.31(A)(4). Accordingly, the judgment of the court of appeals should be reversed and the decision of the board reinstated.
Sweeney, J., concurs in the foregoing opinion.

 R.C. 2505.22 provides that:
“In connection with an appeal of a final order, judgment, or decree of a court, assignments of error may be filed by an appellee who does not appeal, which assignments shall be passed upon by a reviewing court before the final order, judgment, or decree is reversed in whole or in part. The time within which assignments of error by an appellee may be filed shall be fixed by rule of court.”